     Case 2:17-cr-00661-DMG Document 601 Filed 11/06/19 Page 1 of 7 Page ID #:8352



 1

 2

 3                                 NOTE: CHANGES MADE BY THE COURT
 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9
                             CENTRAL DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                No. CR 17-00661(A)-DMG
11
                Plaintiff,                    PROTECTIVE ORDER REGARDING
12                                            CONFIDENTIAL PERSONNEL RECORDS AND
                      v.                      INFORMATION OF A GOVERNMENT
13                                            WITNESS [585]
     JULIAN OMIDI,
14     aka “Combiz Omidi,”
       aka “Combiz Julian Omidi,”
15     aka “Kambiz Omidi,”
       aka “Kambiz Beniamia Omidi,”
16     aka “Ben Omidi,”
     INDEPENDENT MEDICAL SERVICES,
17   INC., a professional
     corporation,
18   SURGERY CENTER MANAGEMENT, LLC,
     and
19   MIRALI ZARRABI, M.D.,
       aka “Mirali Akba Ghandchi
20          Zarrabi,”
       aka “M.A. Ghandchi Zarrabi,”
21
                Defendants.
22

23
           The Court has read and considered the Government’s Ex Parte
24
     Application for Protective Order Regarding Confidential Personnel
25
     Records and Information of a Government Witness; the opposition filed
26
     on October 17, 2019 by Defendant Surgery Center Management, LLC
27
     (“SCM”) [Doc. # 586]; the Government’s reply filed October 23, 2019
28
     Case 2:17-cr-00661-DMG Document 601 Filed 11/06/19 Page 2 of 7 Page ID #:8353



 1   [Doc. # 590] and Defendant SCM’s sur-reply filed November 1, 2019

 2   [Doc. # 594].1    The Government contends as follows:

 3         1.    The government has information contained in United States

 4   Food and Drug Administration (“FDA”) personnel records regarding an

 5   FDA Office of Criminal Investigations (“FDA-OCI”) employee (“FDA

 6   Employee 1”).     At this time, the government has not yet decided

 7   whether it will need to call FDA Employee 1 as a witness at trial.

 8         2.    The government would like to disclose, within the

 9   government’s discretion, documents and/or information contained in or

10   related to the personnel records of FDA Employee 1 (“Confidential

11   Personnel Materials”) to defendants’ counsel of record in this

12   matter.

13               The Court hereby finds that the Ex Parte Application for

14   Protective Order, which this Court incorporates by reference into
15   this Order, provides good cause for entry of a protective order.
16               Accordingly, IT IS ORDERED that the Confidential Personnel
17   Materials that the government will provide to defense counsel in the
18   above-captioned case shall be subject to this Protective Order, as
19   follows:

20               a.    For purposes of the Protective Order, the term

21   “defense team” refers to (1) each defendant’s counsel of record;

22   (2) other attorneys at each defense counsel’s law firm who may be

23   consulted regarding case strategy in the above-captioned matter;

24

25
           1On November 6, 2019, Defendant SCM filed a Request for Judicial
26   Notice seeking judicial notice of a CNBC news article and memoranda and
     order filed in an unrelated criminal case. Defendant contends that these
27   documents show deficiencies with the FDA and that information sought to be
     protected by the protective order is already in the public record.
28   Defendant SCM has failed to make the relevance of these documents apparent
     to the Court. Accordingly, the request for judicial notice is DENIED.
                                           2
     Case 2:17-cr-00661-DMG Document 601 Filed 11/06/19 Page 3 of 7 Page ID #:8354



 1   (3) defense investigators who are assisting defense counsel with this

 2   case; (4) retained experts or potential experts; and (5) paralegals,

 3   legal assistants, and other support staff to defendants’ counsel of

 4   record providing assistance on this case, provided that all

 5   individuals included in categories (2)-(5) have been advised of their

 6   obligations under the Protective Order and have affirmed to

 7   defendants’ counsel of record that they agree to be bound by the

 8   terms of the Protective Order.       The term “defense team” does not

 9   include defendants, their family members or authorized

10   representatives (in the case of the corporate defendants), or any

11   other associates of defendants.

12                b.   Defendants’ counsel of record shall advise all members

13   of their respective defense teams of the defense team members’

14   obligations under the Protective Order and ensure the defense team

15   members’ agreement to follow the Protective Order, prior to providing

16   any defense team members with access to Confidential Personnel

17   Materials.

18                c.   The government is authorized to provide defendants’

19   counsel of record with Confidential Personnel Materials marked with

20   the legend “CONTENTS SUBJECT TO PROTECTIVE ORDER” or identified as

21   “CONFIDENTIAL PERSONNEL MATERIALS SUBJECT TO PROTECT ORDER” on the

22   government’s discovery log.       If any defendant objects to any such

23   designation, that defendant may do so by application to the Court

24   upon duly noticed motion, following meeting and conferring with the

25   government regarding the objection.

26                d.   Each defendant may review Confidential Personnel

27   Materials in this case only in the presence of that defendant’s

28   counsel of record or another member of the defense team, and such

                                           3
     Case 2:17-cr-00661-DMG Document 601 Filed 11/06/19 Page 4 of 7 Page ID #:8355



 1   person or persons shall ensure that the defendant is never left alone

 2   with any Confidential Personnel Materials.         Defendants may see and

 3   review Confidential Personnel Materials in the presence of their

 4   respective defense teams, but defendants may not copy, keep,

 5   maintain, or otherwise possess any Confidential Personnel Materials

 6   in this case at any time.       Each defendant must return any

 7   Confidential Personnel Materials to the defense team at the

 8   conclusion of any meeting at which the defendant is permitted to view

 9   the Confidential Personnel Materials.         A defendant may not take any

10   Confidential Personnel Materials out of the room in which the

11   defendant is meeting with the defense team.          Defendants may not write

12   down or memorialize any information contained in the Confidential

13   Personnel Materials.      At the conclusion of any meeting with a

14   defendant, the defense team shall take all Confidential Personnel

15   Materials.    At no time, under no circumstance, shall any Confidential

16   Personnel Materials be left in the possession, custody, or control of

17   a defendant, whether or not that defendant is incarcerated.

18                e.   The defense teams shall not permit anyone other than

19   the defense teams to have possession of Confidential Personnel

20   Materials, including any defendant himself or any defendant’s

21   authorized representatives (in the case of the corporate defendants).

22                f.   The defense teams shall access and use Confidential

23   Personnel Materials for the sole purpose of preparing for trial or

24   any related proceedings in this case.         A defense team may review

25   Confidential Personnel Materials with a witness or potential witness

26   in this case, including a defendant.        Before being shown any

27   Confidential Personnel Materials, however, any witness or potential

28   witness must be informed of, and agree in writing to be bound by, the

                                           4
     Case 2:17-cr-00661-DMG Document 601 Filed 11/06/19 Page 5 of 7 Page ID #:8356



 1   requirements of the Protective Order.         No witness or potential

 2   witness may retain Confidential Personnel Materials, or any copy

 3   thereof, after his or her review of those materials with the defense

 4   team is complete.

 5               g.    The defense teams shall maintain Confidential

 6   Personnel Materials safely and securely, and shall exercise

 7   reasonable care in ensuring the confidentiality of those materials by

 8   (1) not permitting anyone other than defense team members, and

 9   witnesses, potential witnesses, and defendants, as restricted in

10   paragraphs 4(d) and (f), above, to see Confidential Personnel

11   Materials; (2) not divulging to anyone other than the defense teams

12   the contents of Confidential Personnel Materials; and (3) not

13   permitting Confidential Personnel Materials to be outside the defense

14   teams’ offices, homes, vehicles, or personal presence.

15               h.    To the extent that notes are made that memorialize, in

16   whole or in part, the information in any Confidential Personnel

17   Materials, or to the extent that copies are made for authorized use

18   by members of the defense teams, such notes, copies, or reproductions

19   become Confidential Personnel Materials subject to the Protective

20   Order and must be handled in accordance with the terms of the

21   Protective Order.

22               i.    The defense teams shall use Confidential Personnel

23   Materials only for the litigation of this matter and for no other

24   purpose.    Litigation of this matter includes any appeal filed by a

25   defendant and any motion filed by a defendant pursuant to 28 U.S.C.

26   § 2255.    In the event that a defendant needs to file Confidential

27   Personnel Materials with the Court or divulge the contents of such

28   materials in court filings, the filing shall be made under seal, with

                                           5
     Case 2:17-cr-00661-DMG Document 601 Filed 11/06/19 Page 6 of 7 Page ID #:8357



 1   an application explaining whether the information should be sealed

 2   pursuant to the terms of the Protective Order or unsealed because no

 3   compelling reason requires the information to be sealed, and whether

 4   any party intends to oppose the application.          If the Court rejects

 5   the request to file such information under seal, the defendant

 6   seeking to file such information shall provide advance written notice

 7   to the government to afford the government an opportunity to object

 8   or otherwise respond to such intention.         If the government does not

 9   object to the proposed filing and the Court grants the request to

10   file the confidential information under seal, the defendant seeking

11   to file such information shall redact, from the version to be filed

12   on the public docket, the references to Confidential Personnel

13   Materials and make all reasonable attempts to limit the divulging of

14   Confidential Personnel Materials.

15               j.    Upon the final disposition of this case, any

16   Confidential Personnel Materials shall not be used, in any way, in

17   any other matter, absent a court order.         All Confidential Personnel

18   Materials maintained in the defense teams’ files shall remain subject

19   to the Protective Order unless and until such order is modified by

20   court order.     Within thirty days of the conclusion of appellate and

21   post-conviction proceedings, the defense teams shall return the

22   Confidential Personnel Materials to the government or certify that

23   the Confidential Personnel Materials have been destroyed, only to the

24   extent that such return to the government or destruction does not

25   violate any professional obligation of defense counsel under the

26   California Rules of Professional Conduct, the California Business and

27   Professions Code, or any other rule of professional responsibility to

28   maintain client files.

                                           6
     Case 2:17-cr-00661-DMG Document 601 Filed 11/06/19 Page 7 of 7 Page ID #:8358



 1               k.    In the event that there is a substitution of counsel

 2   prior to when such documents must be returned or destroyed, this

 3   Protective Order shall be binding on new defense counsel, who then

 4   shall (1) become the defense team’s custodian of the Confidential

 5   Personnel Materials; and (2) upon the conclusion of appellate and

 6   post-conviction proceedings, become responsible for returning to the

 7   government or certifying the destruction of all Confidential

 8   Personnel Materials.

 9         IT IS SO ORDERED.

10

11     November 6, 2019
       DATE                                    DOLLY M. GEE
12                                             UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           7
